Case: 14-1213      Document: 3    Page: 1   Filed: 04/09/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

  MATTHEW BECKELY, AKA DYLAN MATTHEWS,
     AKA D-MATT, DBA AMERADA MUSIC,
             Plaintiff-Appellant,

                             v.

    REINHARD RAITH, AKA CRAZY FROG, AKA
  VOODOO & SERANO, RONALD CARROLL, AKA
     RON CARROLL, AKA R.O.N.N., CERESIA
  BLANCHARD, AKA CERESIA, PATRICK WEBER,
   VOODOO MUSIC GMBH, EMBASSY OF MUSIC
     GMBH, KONRAD VON LOHNEISEN, ONE
  ENTERTAINMENT GROUP, LLC AND YOUTUBE,
                      LLC,
              Defendants-Appellees.
             ______________________

                         2014-1213
                   ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 3:13-cv-02707-
WHA, Judge William H. Alsup.
                ______________________
                         ORDER
   Matthew Beckely has failed to file an initial brief as
required by Federal Circuit Rule 31.
    Accordingly,
Case: 14-1213      Document: 3     Page: 2      Filed: 04/09/2014



2                                               BECKELY   v. RAITH



      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26


ISSUED AS A MANDATE: April 9, 2014